DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 of the US Patent Application No. 17/376,821 filed 07/15/2021 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-13 and 15-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2022520048A (English Translate).
Regarding claim 1, JP 2022520048A discloses negative pressure therapy dressing (Abstract, lines 1-2), comprising: 
a drape layer 120 (Translate, page 8, para. 4; figs. 2 and 4); 
an adhesive border 136 (Translate, page 9, para. 2; fig. 4) configured to provide a seal between the drape layer and skin when the dressing is applied to a patient; and 
a manifold layer 124 (Translate, page 9, para 2; fig. 4) coupled to the drape layer, wherein: 
the manifold layer comprises a body portion 244 extending in a first direction (Translate, page 13, para. 5, fig. 6; third leaf), a first wing 236 (Translate, page 13, para. 5, fig. 6; first leaf) positioned at a first side of the body portion, and a second wing 240 (Translate, page 13, para. 5, fig. 6; second leaf) positioned at a second side of the body portion opposite the first side; 
the first wing extends away from the first side and partially in the first direction such that a first gap is provided between a first tip of the first wing and the first side of the body portion (see figs. 4 and 6); and 
the second wing extends away from the second side and partially in the first direction such that a second gap is provided between a second tip of the second wing and the second side of the body portion (see figs. 4 and 6).

    PNG
    media_image1.png
    273
    346
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    216
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    361
    568
    media_image3.png
    Greyscale

Regarding claims 2 and 13, JP 2022520048A discloses the dressing, wherein the adhesive border 136 extends across the gap (see fig. 4).
Regarding claims 4 and 16, JP 2022520048A discloses the dressing, wherein the body portion comprises a concave edge extending between the first wing and the second wing (Translate, page7, para. 2).
Regarding claim 5, JP 2022520048A discloses the dressing, wherein the manifold layer is scored to facilitate conformability of the manifold layer (Translate, page 13, para. 3).
Regarding claims 6 and 17, JP 2022520048A discloses the dressing, wherein the manifold layer is symmetric across a longitudinal axis of the body portion (see figs. 4 and 6).
Regarding claims 7 and 18, JP 2022520048A discloses the dressing, wherein the first wing comprises an elliptical shape (see figs. 4 and 6).
Regarding claim 8, JP 2022520048A discloses the dressing, wherein the adhesive border comprises an adhesive configured to selectively adhere to the skin, the adhesive border, and the drape (Translate, page 4, para. 2).
Regarding claim 9, JP 2022520048A discloses the dressing, wherein the manifold layer is configured to be applied to a shoulder region of the patient, body portion corresponding to lateral and superior sides of the shoulder region of the patient, the first wing corresponding to an anterior side of the shoulder region of the patient, and the second wing corresponding to a posterior side of the shoulder region of the patient (Translate, page 6, para. 2).
Regarding claim 10, JP 2022520048A discloses negative pressure therapy dressing (Abstract, lines 1-2), comprising:
a dressing 100 (Translate, page 8, para. 4; fig. 2) defining a sealable volume and comprising a body portion 112 (fig. 2) extending in a first direction and a first wing 104 (fig. 2) positioned at a first side of the body portion, wherein the first wing extends away from the first side and partially in the first direction such that a first gap is provided between a first tip of the first wing and the first side of the body portion; and 
a negative pressure source configured to be placed in fluid communication with the dressing and operable to establish a negative pressure at the sealable volume (Translate, page 8, para. 2).
Regarding claims 11 and 23, JP 2022520048A discloses the dressing further comprising an immobilization device configured to immobilize a shoulder of a patient, wherein the negative pressure source is coupled to the immobilization device (Translate, page 8, para. 2).
Regarding claim 12, JP 2022520048A discloses the dressing, wherein the dressing comprises an adhesive border 136 (Translate, page 9, para. 2; fig. 4).
Regarding claim 15, JP 2022520048A discloses the dressing, wherein the dressing further comprises a second wing 104 (fig. 2) positioned at a second side of the body portion, wherein the second wing extends away from the first side and partially in the first direction such that a second gap is provided between a second tip of the second wing and the second side of the body portion (see fig. 2).
Regarding claim 19, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, JP 2022520048A discloses the method of providing negative pressure therapy (see Abstract), comprising:
positioning a body portion 112 (fig. 7) of a dressing along a lateral side of a joint region of a patient (fig. 7); 
bending the dressing to position a first wing 104 of the dressing along an anterior side of the joint region of the patient (fig. 7); 
bending the dressing to position a second wing108 of the dressing along a posterior side of the joint region of the patient (fig. 7); 
adjusting a first gap between the body portion and the first wing 104 and a second gap between the second wing and the body portion to conform the dressing to the joint region (fig. 7); 
establishing a substantially air-tight seal between the dressing and the joint region using an adhesive border of the dressing (Translate, page 9, para. 3); 
coupling the dressing to a negative pressure source 262 (Translate, page 10, para. 2; fig. 7); and 
operating the negative pressure source to establish a negative pressure at the dressing and the joint region (Translate, page 4, para. 1).

    PNG
    media_image4.png
    400
    342
    media_image4.png
    Greyscale

Regarding claims 20 and 21, JP 2022520048A discloses the method comprising creating a cut or tear A (fig. 7; annotated by the examiner), wherein the adhesive layer overlaps at the cut A such that the adhesive layer adheres to the skin (see fig. 7).
Regarding claim 22, JP 2022520048A discloses the method, wherein adjusting the first gap comprises decreasing a distance between a tip of the first wing and a first side of the body portion (see fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2022520048A in view of Moseley et al. (US 5,482,376).
JP 2022520048A discloses the invention discussed above but does not expressly disclose the dressing, wherein the adhesive border is perforated to facilitate tearing or cutting the border.
Moseley teaches that it is known to use perforations for tearing or cutting elements (col. 2, line 36).
Since both JP 2022520048A and Moseley belong to the same problem-solving area, i.e. separating parts of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the adhesive layer of JP 2022520048A with the perforations, as taught by Moseley in order to manually separate parts of the layer, as motivated by Moseley (col. 2, lines 30-38).
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             

/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781